Citation Nr: 1752183	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-22 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a heart disability, claimed as irregular heartbeat with weak pulse.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

The Veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1996 to January 2000 and from July 2000 to July 2004.  The Veteran also had several years of Reserve Service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the United States Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran presented sworn testimony before the undersigned Veterans Law Judge at an August 2017 Travel Board hearing.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The issues of entitlement to service connection for a left knee, right knee, and heart disability were initially considered and denied in a December 2007 rating decision, which is final, as the Veteran did not submit a notice of disagreement or additional evidence within the twelve (12) months following the mailing of the rating decision.  38 C.F.R. § 20.302 (2016).  In this rating decision, the RO acknowledged that the Veteran's service treatment records for the period of July 2000 through July 2004 were unavailable, as set forth in an October 2007 formal finding of federal records unavailability.  However, in May 2009, the missing service treatment records were uploaded to the Veteran's electronic claims file.  These records specifically reference in-service treatment for left knee, right knee, and irregular heartbeat.  In September 2010, the Veteran filed an application to reopen the claims of entitlement to service connection for a left knee, right knee, and heart disability.  Under such circumstances, there is no need to undertake a new and material evidence analysis to determine if the claim should be reopened.  In this regard, 38 C.F.R. § 3.156(c) specifically provides that in such a case the claims will be reconsidered. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  

I.  VA treatment records

VA is required to obtain "[r]ecords of relevant medical treatment or examination of the claimant at Department health-care facilities or at the expense of the Department...."  38 U.S.C.A. § 5103A(c)(1)(B) (West 2014).

At the August 2017 Travel Board hearing, the Veteran was unable to pinpoint exactly when he began using the VA for his medical treatment; however, he testified that he "probably" began receiving VA treatment in 2006, contemporaneous in time with the filing of his first VA disability compensation claim.  He testified that he only treats at the VA facilities in Mather and McClellan, California, both of which are facilities in the VA Northern California Healthcare System.  To date, only a handful of VA treatment records dated from November 2010 to February 2011 have been associated with the Veteran's electronic claims file.  Thus, a remand is required to obtain all outstanding VA medical records from the VA Northern California Healthcare System from 2006 to present.  See 38 C.F.R. §§ 3.159(c)(2) and (3) (2016).  




II.  Navy Reserve service records

The evidence of record indicates that the Veteran had Navy Reserve Service from February 2000 to July 2000 and from May 2007 until some point in 2013.  See Hearing transcript; January 2011 SHARE Print Screen.  In his September 2011 notice of disagreement, the Veteran alleged that his back disability originated in 2008 during a period of Navy Reserve Service.  At the August 2017 Travel Board Hearing, the Veteran testified that he injured his back while on active duty for training in Gulfport, Mississippi.  He explained that he tweaked his back while performing abdominal crunches in a parking lot during physical training.  He testified that this injury has resulted in reoccurring back pain ever since.

The electronic claims file does not contain any service treatment records or service personnel records for the Veteran's periods of service in the Navy Reserves.  As these records may contain relevant evidence necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability, any outstanding reserve records, including any available periodic medical examination reports, should be obtained and associated with the electronic claims file.

III.  VA examinations

A.  Bilateral knee disability

The Veteran was afforded a VA examination to assess his bilateral knees in January 2011.  The examiner took the Veteran's past medical history, reviewed the Veteran's electronic claims file, and performed a physical examination.  The examiner found no objective evidence of knee pain at rest or during active range of motion.  There was no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding, deformity, malalignment, draining, or weakness.  No additional loss of range of motion was noted after three repetitions.  The examiner recorded a normal examination in the knees bilaterally.    

However, nearly a week later, the Veteran presented to a VA orthopedist in February 2011 with subjective reports of pain in the knees.  On examination, the orthopedist noted crepitation with marked tenderness on patellar motion and some crepitation at the patellofemoral joint during flexion and extension bilaterally.  X-ray imaging showed early signs of arthritis in the patellofemoral joint with hypertrophic changes and spur formation of the patella and patellofemoral joint.  The Veteran was subsequently diagnosed with chondromalacia of patella with early patellofemoral arthritis bilaterally.

Given the passage of time, the conflicting  physical examination findings of the knees, recorded only a week apart, and the objective x-ray evidence of early signs of degenerative arthritis in the bilateral knees, the Board finds a new VA examination is warranted.  The VA examiner is requested to document the presence of any current bilateral knee disabilities.  If no current disabilities are found, the VA examiner is requested to reconcile such a finding with the February 2011 evidence establishing the presence of patellofemoral joint arthritis in the bilateral knees.  If current disabilities are present, the VA examiner is requested to issue a medical nexus opinion as to whether the disabilities are etiologically related to the Veteran's active military service.

B.  Heart disability

The Veteran was afforded an adequate VA examination in January 2011 to assess the nature and etiology of the claimed irregular heartbeat and weak pulse.  The examiner took the Veteran's past medical history, reviewed the Veteran's electronic claims file, and performed a physical examination.  The examiner recorded a normal heart examination and no evidence of cardiac disease.  Likewise, November 2010 VA records showed regular rate and rhythm heart sounds.  Echocardiogram testing revealed benign findings that required no further evaluation.  The record currently does not document the presence of a current heart disability within the appeals period.  Unless the above documentary evidentiary development reveals the presence of a current heart disability, no additional VA examinations are necessary in regards to this claim.



C.  Back disability

To date, the Veteran has never been afforded a VA examination to assess his claims of a back disability.  This is due primarily to the fact that the clinical evidence of record failed to document the presence of a current back disability and no other evidence, aside from the Veteran's recent lay testimony, sufficiently outlined his allegations of a back injury while in the Navy Reserves.

In January 2011, the Veteran presented to a VA clinic with complaints of back pain.  Upon physical examination, the clinician noted normal back curvature, no point TTP [tenderness to palpation], and no paravertebral muscle spasm.  The clinician concluded the Veteran was experiencing "no red flag sx [symptoms]" and attributed the Veteran's back pain to exercise the Veteran performed the previous day.  The clinician declined to assign the Veteran's subjectively reported back pain a clinical diagnosis, but requested diagnostic imaging (which has not yet been associated with the electronic claims file). 

A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the above, the Board finds that a VA examination is only warranted if the Veteran's Navy Reserve records, obtained on remand, substantiate his claims of an in-service injury incurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA); or the newly obtained VA treatment records document the presence of a current back disability.  Id.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from VA Northern California Healthcare System from 2006 to present and associate the records with the electronic claims file.

2.  To the extent possible, request verification of the dates the Veteran served in the Navy Reserves, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  All efforts to obtain these records should be fully documented in the electronic claims file.

3.  Take appropriate steps, including contacting the Veteran's Navy Reserves unit, to obtain outstanding service personnel and service treatment records for his reserve service.  All efforts to obtain these records should be fully documented in the electronic claims file.  A formal determination, pursuant to 38 C.F.R. § 3.159 (c)(2), must be entered in the electronic claims file if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e), and give him an opportunity to respond.

4.  ONLY AFTER COMPLETING THE ABOVE DEVELOPMENT AND OBTAINING AS MANY RECORDS AS POSSIBLE, THEN, schedule the Veteran for a VA examination to assess the nature and severity of his claimed conditions.  The electronic claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  Notation of this review must be included in the examination report.  The examiner is requested to address the following inquiries:

(a)  Identify the presence of any current bilateral knee disabilities.

(i)  If no disabilities are present, please reconcile this finding with the February 2011 x-ray evidence of early signs of arthritis in the patellofemoral joints, bilaterally.

(ii)  If disabilities are present, please opine on whether each disability is at least as likely as not caused by or etiologically related to the Veteran's military service.

(b)  ONLY IF, the new VA treatment records developed by remand directive #1 show the presence of a current heart disability during the appeals period, should the examiner opine whether such a disability is at least as likely as not caused by or etiologically related to the Veteran's military service.

(c)  ONLY IF, the Veteran's Navy Reserve records developed by remand directive #3 document an in-service injury to the Veteran's back during a period of ACDUTRA/INACDUTRA, or the new VA treatment records developed by remand directive #1 show the presence of a current back disability during the appeals period, should the examiner opine whether such a back disability is at least as likely as not caused by or etiologically related to the Veteran's military service.

When addressing the above inquiries, the examiner must provide a complete rationale for any opinion expressed based on his/her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5.  Then readjudicate the claim and issue a supplemental statement of the case if needed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

